IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RICHARD L. MARTIN AND TWILA J.     : No. 408 MAL 2018
MARTIN, HUSBAND AND WIFE, AND      :
MARLIN L. MARTIN AND MARLENE B.    :
MARTIN, HUSBAND AND WIFE           : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
            v.                     :
                                   :
                                   :
HEIDELBERG TOWNSHIP ZONING         :
HEARING BOARD                      :
                                   :
                                   :
            v.                     :
                                   :
HEIDELBERG TOWNSHIP                :
                                   :
PETITION OF: RICHARD L. MARTIN AND :
TWILA J. MARTIN, HUSBAND AND WIFE, :
AND MARLIN L. MARTIN AND MARLENE :
B. MARTIN, HUSBAND AND WIFE        :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.